Citation Nr: 1647425	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including but not limited to a punctured diaphragm, renal failure, other organ failure, cardiac arrest, or scar, resulting from a June 2011        VA laparoscopic cholecystectomy, follow-up surgery, and associated VA care.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is of record.  The Board in August 2015 remanded the claim for additional development, and it now returns to the Board for further review.  

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had also been on appeal to the Board and the subject of Board remand in August 2015.  However, the Appeals Management Center (AMC) by a September 2016 decision granted that benefit.  Hence, there       is no longer a case in controversy for the Board's consideration as to that claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not reflect that additional disability, including but not limited to a punctured diaphragm, renal failure, other organ failure, cardiac arrest, or scar, was the result of some fault on the part of VA health care providers, or an event not reasonably foreseeable, in the VA medical care and treatment associated with the June 2011 laparoscopic cholecystectomy and follow-up exploratory laparotomy identifying and treating a leaking accessory bile duct. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for additional disability, including but not limited to a punctured diaphragm, renal failure, other organ failure, cardiac arrest, or scar, claimed as a result of VA medical care and treatment associated with the June 2011 laparoscopic cholecystectomy and follow-up exploratory laparotomy identifying and treating a leaking accessory bile duct, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and medical opinion reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359   (Fed. Cir. 2016). 

In August 2015, the Board remanded the case to the RO for additional development including a VA examination.  Requested development was undertaken.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is satisfied that development requested in the April 2016 remand has been satisfactorily completed, and neither the Veteran nor his representative have alleged otherwise.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A veteran may be awarded compensation for additional disability, not the result     of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on    the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination      and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care   that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event       not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable   health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant     or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has claimed entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability resulting from a June 2011 VA laparoscopic cholecystectomy and complications from that surgery and a follow-up surgery, including but not limited to a punctured diaphragm, renal failure, other organ failure, cardiac arrest, or scar. 

An adequate VA examination was obtained in August 2016 addressing the June 2011 surgery and its effects as well as current complaints, and addressing questions of fault as related to the 38 U.S.C.A. § 1151 claim, with adequate rationale.  The Board also finds that the examination does an excellent job detailing the facts pertaining to these surgeries and their findings and outcomes.  The Board accordingly assigns substantial weight to the examination report, its findings and medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran has contrarily contended, in effect, that there was some manner of  fault or an event not reasonably foreseeable which resulted in harms for which compensation pursuant to 38 U.S.C.A. § 1151 should be paid based on effects of these June 2011 VA surgeries.  However, based on the August 2016 examiner's findings and opinions and supporting evidence of record, including VA and private medical records and other VA opinions noted below, the Board concludes that 38 U.S.C.A. § 1151 entitlement is not warranted, with the preponderance of competent and credible evidence being against the claim. 

The accurately recounted relevant history as contain in the August 2016 examination report is as follows:

The veteran underwent laparoscopic cholecystectomy on 6/2/2011   at Tampa VA Hospital after he presented to ER [emergency room] with biliary colic[.]  The veteran was recovering well up until the  2th postoperative day when he developed increased abdominal    pain and tachycardia; CT of abdomen was obtained and was unremarkable, revealing non-specific perihepatic fluid, likely     post-op in nature; LFTs [liver function tests] were obtained, and according to Tampa VA medical records "A secondary bile duct stone is in the differential diagnosis; Will follow LFTs and call GI 
for possible ERCP[(endoscopic retrograde cholangiopancreatography)]"; ERCP was done which showed a small leak from what appeared to be 
an accessory duct; After the ERCP the veteran was noted to have free air, he continued to be deteriorating with evidence of sepsis, fever and acute renal failure. The patient was taken to the operating room and underwent exploratory laparotomy. According to the operative report of the exploratory laparotomy, there was a stable clip on       the cystic duct, however the patient had a bile leakage from the gallbladder fossa; The bile leakage was determined to be from an accessory bile duct that was coming directly from the gallbladder fossa. The accessory bile duct was suture ligated. There was no evidence of "intestinal nick", there was a systemic evaluation of the entire abdomen performed, including the anterior and posterior portions of the stomach, duodenum, the entire small bowel was examined, the entire cecum, ascending, transverse and descending colon, without evidence of enterotomy and no intestinal and/or gastric surgical injury was identified.

The veteran has had a long recovery with 21 days stay in the 
hospital including 14 days in ICU [intensive care unit]; He states    he has had a weight loss of 15 [pounds] which he eventually regained later on; The renal function eventually recovered.

Thus, the examiner explained, the substantial cause of complications was a leaking accessory bile duct coming directly from the gallbladder fossa, which VA surgically remedied, and from which the Veteran eventually recovered with recovery of renal function.  This accessory bile duct was an uncommon anatomical abnormality,      and not an event not reasonably foreseeable, since it was not an event at all.  The anatomical variance did lead to complications, but these complications resulting from the variance were not themselves unforeseeable, but were readily identified   and remedied by the subsequent VA procedure.  

The Veteran reported that current residuals consisted of constant right upper quadrant abdominal pain which varied from mild to moderate to severe.  Current laparoscopic scar was neither painful nor unstable nor adherent underlying parts nor affecting the functioning of underlying parts.  The August 2016 examiner noted the scar to be less than six square inches in size.  

The examiner opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider in performing a laparoscopic cholecystectomy on June 2, 2011.  The examiner supported this opinion by noting that the exploratory laparotomy following the initial surgery found no evidence of an intestinal nick despite systemic exploration of the entire abdomen, noting that the accessory bile duct leak was identified and appropriately treated, and noting that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment, or an event not reasonably foreseeable.  

While the August 2016 examiner noted that the Veteran's accessory bile duct was very uncommon, difficult to predict, and did not show up on imaging studies, the examiner observed that appropriate care for this leaking duct was nonetheless administered.  

Supporting the VA examiner's conclusions are two opinions by VA physicians.  Dr. T.S. in a January 2012 report and Dr. O.H. in a December 2012 report, reviewed the record and found that while the Veteran did having significant complications of the laparoscopic cholecystectomy, the complications were reasonably foreseeable, and they were not the result of improperly performed procedures, a departure from accepted medical practice, or other fault on the part   of VA.  Additionally, the August 2016 opinion is consistent with an opinion from a VA general surgeon in July 2016 who noted the Veteran underwent a laparoscopic cholecystectomy and had a bile leak complication that was a known risk for the procedure he consented for.  The physician stated the indication, judgement and timing to perform the operation were appropriate, the operation was done technically correct, and his postoperative course, albeit complicated, was correctly managed.  Decompensation in his condition was recognized in a timely fashion and appropriate treatment rendered.  The physician noted that his multiple and significant comorbidities certainly contributed to his complicated hospital course, but that there was no long term disability directly related to his surgical complication (liver failure, cholangitis, biliary stricture requiring multiple interventions, etc.).

The Veteran has provided his own statements and testimony in support of his claim.  Additionally, two of his sons provided written statements in December 2011 and January 2012, with one also testifying at the Board hearing.  His wife provided testimony and statements in November 2011 and January 2012, and a neighbor    also provided a statement in January 2012.  While the Board does not doubt the Veteran's sincerity and the sincerity of his sons, his wife, and his neighbor in believing some fault on the part of VA or some event not reasonably foreseeable resulted in the leaking accessory bile duct and its after-effects or resulted in other adverse circumstance following the cholecystectomy, such medical questions are beyond the ambit of lay knowledge.  Neither the Veteran nor his family members nor his neighbor has been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

These relatives and neighbors are certainly competent to address what they witnessed to be the Veteran's very great difficulties as a result of complications of procedures performed at VA facilities.  However, as the physicians T.S. and O.H. concluded when addressing these issues in their brief medical statements dated in January 2012 and December 2012 and as the August 2016 examiner similarly concluded, these complications were not due to any fault of VA and were not events not reasonably foreseeable.  Rather, they were unfortunate adverse effects of procedures which    were inherently not without such risks.  The record reflects that the Veteran was duly informed of such inherent risks of the VA procedures which were undertaken in June 2011, and that he signed consent forms prior to these procedures.  Copies of the risk disclosure and signed consent forms are contained within the record.  

In sum, the medical opinions of record are in substantial agreement that the Veteran did not suffer additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment nor an event not reasonably foreseeable.  There is no competent medical opinion indicating otherwise.  Although the Board sympathizes with what the Veteran had to endure, as the preponderance of the competent and probative evidence is against the claim, entitlement to compensation under 38 U.S.C.A. § 1151 is denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a June 2011 VA laparoscopic cholecystectomy, follow-up surgery, and associated care, is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


